DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2021.
Applicant’s election without traverse of 1-10, 12-18 in the reply filed on 09/27/2021 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 6 recites the limitation "the port" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 12-13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Warke et al. (US20090269605A1).
Regarding Claim 1, 9 and 17-18, Warke teaches a powder metallurgy method for making a powder component [0010] comprising the steps of:
A canister that has walls (26, 24, 22) that define a hermetic chamber (See Figure 1 below) [0046] where the annular space of the capsule is filled with alloy powder (78) (Figure 12A) and hot isostatic pressing to form a solid workpiece (abstract) and later the capsule/canister is removed [0045]. 

    PNG
    media_image1.png
    944
    864
    media_image1.png
    Greyscale

Regarding Claims 2-3, 5, the capsule billet of the prior art comprises a cocentric cylindrical first wall (22)  and second cylindrical wall (26) faced inwards from the first wall such that there is an annular space there between, a first end wall (25) joining the first wall and the second wall. A second end wall (22) is shown in Figure 4 connecting the first and second walls. 
Regarding Claims 4, there is a through hole that opens at both the first end wall and second end wall (Figs 3-4)
Regarding Claim 6 and 8, the prior art teaches a port (48) through a first end wall (Fig. 6-7), where powder is added then evacuated and sealed (Fig 12A). 
Regarding Claim 10
Regarding Claims 12-13, the prior art teaches the powder enters through a metal port [0046]
Regarding Claims 15-16, there is a through hole that opens at both the first end wall and second end wall (Figs 3-4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warke et al. (US20090269605A1) as applied to Claims 5 and 13 above.
Regarding Claims 7 and 14, Warke teaches the thickness of the cylindrical walls (44) and (40) are similar in thickness as shown in Fig. 6 below. However, Warke does not explicitly state the inner and outer walls have the same thickness. However, one of ordinary skill in the art would have been motivate to form the canister component (38) with internal and outer wall dimensions of the same thickness for a reason such as during construction, it would be practical to weld components from the same sheet metal and strength so as to not use more than one type of sheet metal. 


    PNG
    media_image2.png
    893
    782
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736